Case 20-50442-acs                     Doc 3         Filed 08/31/20   Entered 08/31/20 09:08:53           Page 1 of 7
  Fill in this information to identify your case:

  Debtor 1             Kiara A. Dillard

  Debtor 2
  (Spouse, if filing)

  United States Bankruptcy Court for the Western District of
  Kentucky

  Case number
                                                                                    Official Form 113
                                                                               Check if this is an amended plan,
                                                                            and list below the sections of the plan
                                                                            that have been changed
                                                                            ________________________________

  Chapter 13 Plan                                                                                            12/17
  Part 1:        Notices

             This form sets out options that may be appropriate in some cases, but the presence of
  To
             an option on the form does not indicate that the option is appropriate in your
  Debtor(s):
             circumstances or that it is permissible in your judicial district. Plans that do not comply
             with local rules and judicial rulings may not be confirmable.

                     In the following notice to creditors, you must check each box that applies.
               Your rights are affected by this plan. Your claim may be reduced, modified, or
               eliminated.
  To
               If you oppose the plan’s treatment of your claim or any provision of this plan, you or
  Creditor(s):
               your attorney must file an objection to confirmation at least 7 days before the date
               set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
               Court. The Bankruptcy Court may confirm this plan without further notice if no
               objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may
               need to file a timely proof of claim in order to be paid under any plan.

                      The following matters may be of particular importance. Debtors must check one box
                      on each line to state whether or not the plan includes each of the following items. If
                      an item is checked as “Not Included” or if both boxes are checked, the provision will
                      be ineffective if set out later in the plan.


            A limit on the amount of a secured claim, set out in Section
   1.1                                                                                                    Not
            3.2, which may result in partial payment or no payment to
                                                                                       Included       included
            the secured creditor.



   1.2      Avoidance of a judicial lien or nonpossessory, nonpurchase-                                   Not
            money security interest, set out in Section 3.4.                           Included       included


                                                                                                          Not
   1.3      Nonstandard provisions, set out in Part 8.                                 [X] Included
                                                                                                      included



  Official Form 113                                       Chapter 13 Plan                       Page 1


  Debtor Kiara Dillard                                                 Case Number
Case 20-50442-acs               Doc 3   Filed 08/31/20      Entered 08/31/20 09:08:53            Page 2 of 7
  Part      Plan Payments and Length of
  2:        Plan
  2.1      Debtor(s) will make payments to the trustee as follows :
         $526.00 each month or $243.00 bi-weekly for sixty (60) months. Unsecured creditors shall
         receive a dividend of approximately ten percent (10%).
         [and $___ per ___ for ___ months.] Insert additional lines if needed.
         If fewer than 60 months of payments are specified, additional monthly payments will be made
         to the extent necessary to make the payments to creditors specified in this plan.
  2.2    Regular payments to the trustee will be made from future income in the following manner:
         Check all that apply.
           Debtor(s) will make payments pursuant to a payroll deduction order.
              Debtor(s) will make payments directly to the trustee.
              Other (specify method of payment): _________________ .
  2.3    Income tax refunds.

         Check one
           Debtor(s) will retain any income tax refunds received during the plan term.
             Debtor(s) will supply the trustee with a copy of each income tax return filed during the
         plan term within 14 days of filing the return and will turn over to the trustee all income tax
         refunds received during the plan term.
              Debtor(s) will treat income tax refunds as follows:
         Debtor(s) will provide the Trustee with a copy of the tax returns and will submit any refund
         received in accordance with Local Rules.


  2.4    Additional payments.

         Check one:
           None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.


  2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.3 is
   $31,560.00..


  Part 3: Treatment of Secured Claims


  3.1    Maintenance of payments and cure of default, if any.
         Check One.
        None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
        The debtor(s) will maintain the current contractual installment payments on the secured claims
   listed below, with any changes required by the applicable contract and noticed in conformity with
   any applicable rules. These payments will be disbursed either by the trustee or directly by the
   debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
   disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by
   the court, the amounts listed on a proof of claim filed before the filing deadline under Bankruptcy
   Rule 3002(c) control over any contrary amounts listed below as to the current installment
   payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts
   stated below are controlling. If relief from the automatic stay is ordered as to any item of collateral
   listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
   paragraph as to that collateral will cease, and all secured claims based on that collateral will no
   longer be treated by the plan. The final column includes only payments disbursed by the trustee
   rather than by the debtor(s).
Case 20-50442-acs          Doc 3      Filed 08/31/20         Entered 08/31/20 09:08:53             Page 3 of 7
  Name                Current installment Amount of Interest rate on Monthly plan             Estimated
  of       Collateral payment (including arrearage arrearage (if     payment on               total payments
  creditor            escrow)             (if any)  applicable)      arrearage                by trustee


  3.2 Request for valuation of security, payment of fully secured claims, and modification of under
          claims Check one.
  secured claims.
        None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
  The remainder of this section will be effective only if the applicable box in Part 1 is checked .
        The debtor(s) request that the court determine the value of the secured claims listed below.
   For each non-governmental secured claim listed below, the debtor(s) state that the value of the
   secured claim should be as set out in the column headed Amount of secured claim. For secured
   claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
   listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary
   amount listed below. For each listed claim, the value of the secured claim will be paid in full with
   interest at the rate stated below.
   The portion of any allowed claim that exceeds the amount of the secured claim will be treated as
   an unsecured claim under Part 5 of this plan. If the amount of a creditor’s secured claim is listed
   below as having no value, the creditor’s allowed claim will be treated in its entirety as an
   unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of
   the creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in
   this paragraph.
   The holder of any claim listed below as having value in the column headed Amount of secured
   claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
   (a) payment of the underlying debt determined under nonbankruptcy law, or
   (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate
   and be released by the creditor.
                                                       Amount of
           Estimated                                                 Amount           Monthly      Estimated
                                                       claims
  Name of amount of                         Value of                 of      Interest payment      total of
                            Collateral                 senior to
  creditor creditor’s                       collateral               secured rate     to           monthly
                                                       creditor’s
           total claim                                               claim            creditor     payments
                                                       claim
                            secured by
  Mariner
                            NPMI lien on
  FInance
          $4,651.00         misc.        $800.00 $0.00               $800.00 5.25% $25.00          $911.33
  Company
                            household
  ##
                            goods
  3.3    Secured claims excluded from 11 U.S.C. § 506.
         Check One.
        None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
        The claims listed below were either:


   (1) incurred within 910 days before the petition date and secured by a purchase money security
   interest in a motor vehicle acquired for the personal use of the debtor(s), or


   (2) incurred within 1 year before the petition date and secured by a purchase money security
   interest in any other thing of value.


   These claims will be paid in full under the plan with interest at the rate stated below. These
   payments will be disbursed either by the trustee or directly by the debtor(s), as specified below.
   Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before
   the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below.
   In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling.
   The final column includes only payments disbursed by the trustee rather than by the debtor(s).
Case 20-50442-acs                      Doc 3       Filed 08/31/20               Entered 08/31/20 09:08:53         Page 4 of 7
                                                              Amount of Interest Monthly             Estimated total
  Name of Creditor                      Collateral
                                                              claim     rate     payment             payments by trustee
                                                                                         $355.80
                                                                                         Disbursed
                        2017
  DriveTime Used Cars /                                                                  by:
                        Chevrolet                              $18,740.00 5.25%                      $21,347.84
  Bridgecrest                                                                                Trustee
                        Malibu
                                                                                         Debtor(s)
  3.4    Lien avoidance.
         Check One.

        None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


  3.5    Surrender of Collateral   .
         Check One.
        None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
       The debtor(s) elect to surrender to each creditor listed below the collateral that secures the
   creditor’s claim. The debtor(s) request that upon confirmation of this plan the stay under 11
   U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be
   terminated in all respects. Any allowed unsecured claim resulting from the disposition of the
   collateral will be treated in Part 5 below.
  Name of Creditor                                                              Collateral
  Capital One Auto Finance                                                      2011 Chevrolet Malibu


  Part
              Treatment of Fees and Priority Claims
  4:

  4.1       General
         Trustee’s fees and all allowed priority claims, including domestic support obligations other
         than those treated in § 4.5, will be paid in full without postpetition interest.
  4.2       Trustee’s fees
         Trustee’s fees are governed by statute and may change during the course of the case but are
         estimated to be 4.50% of plan payments; and during the plan term, they are estimated to
         total $1,237.77.
  4.3    Attorney's Fees

         The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,750.00.
  4.4    Priority claims other than attorney's fees and those treated in   § 4.5.
         Check one.

        None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
        The debtor(s) estimate the total amount of other priority claims to be $1,400.00.


  4.5 Domestic support obligations assigned or owed to a governmental unit and paid less
  than full amount.
         Check one.
         [X] None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
         [o] The allowed priority claims listed below are based on a domestic support obligation that
         has been assigned to or is owed to a governmental unit and will be paid less than the full
         amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision requires that
         payments in § 2.1 be for a term of 60 months; see 11 U.S.C. § 1322(a)(4).​
Case 20-50442-acs                  Doc 3          Filed 08/31/20             Entered 08/31/20 09:08:53                 Page 5 of 7
  Name of Creditor                              Estimated amount of Claim to be paid
                                                 $


  Part 5: Treatment of Nonpriority Unsecured Claims


   5.1    Nonpriority unsecured claims not separately classified.

          Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If
          more than one option is checked, the option providing the largest payment will be
          effective. Check all that apply.
              The sum of $2,170.99.
          [X] 10.00% of the total amount of these claims, an estimated payment of                         $2,170.99.

          [X] The funds remaining after disbursements have been made to all other creditors provided
          for in this plan.
          If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims
          would be paid approximately $0.00. Regardless of the options checked above, payments on
          allowed nonpriority unsecured claims will be made in at least this amount.
  5.2     Maintenance of payments and cure of any default on nonpriority unsecured claims.   Check one.

         None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


  5. 3                                         Check one.
          Separately classified nonpriority unsecured claims.

         None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.
         Nonpriority unsecured claims listed below are separately classified and treated as follows:
                                 Basis for separate classification              Amount to be paid on Interest rate (if
  Name of Creditor
                                 and treatment                                  the claim            applicable)
  Navient / Dept Of
                                 Student Loans- Directly by Debtor               $0.00                    0.00%
  Education
  Navient / Dept Of
                                 Student Loans- Directly by Debtor               $0.00                    0.00%
  Education
  Navient / Dept Of
                                 Student Loans- Directly by Debtor               $0.00                    0.00%
  Education
  Navient / Dept Of
                                 Student Loans- Directly by Debtor               $0.00                    0.00%
  Education
  Navient / Dept Of
                                 Student Loans- Directly by Debtor               $0.00                    0.00%
  Education
  Navient / Dept Of
                                 Student Loans- Directly by Debtor               $0.00                    0.00%
  Education
  Navient / Dept Of
                                 Student Loans- Directly by Debtor               $0.00                    0.00%
  Education
  Navient / Dept Of
                                 Student Loans- Directly by Debtor               $0.00                    0.00%
  Education


  Part 6: Executory Contracts and Unexpired Leases


  6.1 The executory contracts and unexpired leases listed below are assumed and treated as
  specified. All other executory contracts and unexpired leases are rejected. Check one.


         None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
Case 20-50442-acs            Doc 3    Filed 08/31/20      Entered 08/31/20 09:08:53            Page 6 of 7

  Part 7:     Vesting of Property of the Estate


  7.1 Property of the estate will vest in the debtor(s) upon discharge or closing of the case,
  whichever occurs earlier, unless an alternative vesting date is selected below. Check the
  applicable box to select an alternative vesting date:
             plan confirmation.
             other: ____________________________


  Part 8: Nonstandard Plan Provisions


  8.1 Check “None” or List Nonstandard Plan Provisions
             None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
   Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard
   provision is a provision not otherwise included in the Official Form or deviating from it.
   Nonstandard provisions set out elsewhere in this plan are ineffective.

  These plan provisions will be effective only if the applicable box in § 1.3 is checked.
  1.  SANTANDER- 2014 CHEVY SILVARADO- SHALL BE PAID OUTSIDE THE PLAN
  DIRECTLY BY THE CO-SIGNER
  ________________________
  Part 9:       Signatures


  9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

   If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s)
   signatures are optional. The attorney for the Debtor(s), if any, must sign below.



  /s/ Kiara A. Dillard
  Signature of Debtor 1                       Signature of Debtor 2
  Executed on:08/31/2020                      Executed on:   08/31/2020



  /s/ Todd Farmer
                                              Executed on:   08/31/2020
  Signaure of Attorney for Debtor(s)
  Signature(s) of Debtor(s)




  By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for
  Debtor(s) also certify(ies
                   certify(ies)) that the wording and order of the provisions in this Chapter 13 plan are
  identical to those contained in Official Form 113, other than any nonstandard provisions included
  in Part 8.


  Exhibit: Total Amount of Estimated Trustee Payments


   The following are the estimated payments that the plan requires the trustee to disburse. If there is
Case 20-50442-acs         Doc 3      Filed 08/31/20        Entered 08/31/20 09:08:53       Page 7 of 7
   any difference between the amounts set out below and the actual plan terms, the plan terms
   control.
  a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)          $645.00
  b. Modified secured claims (Part 3, Section 3.2 total)                                  $911.33
  c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)             $44,338.84
  d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)   $0.00
  e. Fees and priority claims (Part 4 total)                                              $6,387.77
  f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)            $2,170.99
  g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)        $0.00
  h. Separately classified unsecured claims (Part 5, Section 5.3 total)                   $0.00
  i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1
                                                                                       $0.00
  total)
  j. Nonstandard payments (Part 8, total)                                                 $0.00
                                                                                          $54,453.93
    Total of lines a through j
